 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDset aside, and that the complaint therein be, and it hereby is, dis-missed in its entirety.IT IS FURTHER ORDERED that the election conducted on December 13,1949, and the certification of representatives issued on April 14, 1950,in Case No. 13-RM-58, be, and they hereby are, set aside and that thepetition filed therein be, and it hereby is, dismissed without prejudice.SAFEWAY STORES, INCORPORATEDandAMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA,AFL, LOCAL No. 537,FOODHANDLERS DIVISION,PETITIONER1CaseNo. 20 RCi-17OO.March 11, 1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit composed of all food handlers, stockers,baggers, full-time and part-time, employed by the Employer at itsPrice,Utah, store, excluding meat cutters and meat wrappers andsupervisors.While not objecting to the composition of the unit, theIntervenor contends that the unit sought is inappropriate.The Em-ployer is and has been a member of an area association of retailemployers which, since 1942 or earlier, has bargained collectively withthe Intervenor for all retail clerks in their establishments.Althoughthe Employer initially took a neutral position on scope of the appro-priate unit, it later contended that its Price, Utah, grocery employeesThe name of the Petitionerappears as amended at the hearing.2 UnitedRetail Employees-of America,CIO, LocalUnion No. 995, was permitted tointervene at thehearing on the basis of its past and present contracts.98 NLRB No. 95. SAFEWAY STORES, INCORPORATED529belong in the association-wide unit because the Employer has jointlybargained for these employees through the Association, has not with-drawn from such joint bargaining, and does not intend to do so.The Petitioner recognizes the 10-year history of collective bargain-ing on a multiple-employer basis, but argues that the Employer'srelationship with the Association does not suffice to make an associa-tion-wide unit the only appropriate one. In support of this conten-tion, the Petitioner relies on three factors : (1) The fact that theEmployer has never delegated authority to make a binding contracteither to the Association or to its representatives at the negotiationmeetings, (2) the fact that the Employer, in 1951, entered into a wageagreement with the Intervenor which was not bargained for by theAssociation, and (3) the fact that the members of the Associationinclude furniture and appliance stores and dry goods clerks, as wellas food handlers.We find no merit to the Petitioner's contention.The participation of the Employer in joint negotiations, its uniformadoption of the agreement resulting from such negotiations, and theposition it took at the hearing in this case, in our opinion, presentclear evidence that it intends to be bound in collective bargaining bygroup rather than individual action, which requires that we hold therequested single-employer unit inappropriate.3With respect to thefirst factor relied upon by the Petitioner, it is now well establishedthat the fact that an association has no authority to bind its membersdoes not militate against the propriety of an association-wide Unit .4With respect to the second factor to which Petitioner refers, wenote that in 1950 the association members, including Safeway Stores,entered into a master contract, containing an annual automatic re-newal provision.In 1951 the Safeway Stores did sign a separatesupplemental agreement, on the minimum wage scale, which was notnegotiated by or with the Association.The agreement, however,was a "supplemental agreement" which by its terms "becomes a partof the general agreement," which had been negotiated by the Associa-tion in February 1950. In view of the over-all and basic matterscovered by the master contract to which the Employer was, and re-mained, a party, we find the individually negotiated supplement to thewage clause insignificant as evidence that the Employer abandonedgroup action 5So far as the Petitioner's last contention is concerned,we believe that in view of the long history of successful bargaining,the increased diversity in the merchandise sold by all member stores,'See AssociatedShoe Industries of Southeastern Massachusetts, Inc.,81NLRB 224 ;Bunker Hill and Sullivan Mining and Concentration Company,89 NLRB 243;cf.Coca-ColaBottlingWorks Company,93 NLRB 1414.6 SeeBalaban& Katz,87 NLRB 1071;Abbotts Dairies,Inc., et at.,97 NLRB 1064." SeeFurnitureEmployers'Council of Southern California,Inc., and Member Employers,et al,96 NLRB 1002. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the fact that employees within the stores intermingle and movefrom retailing one type of merchandise to another, there is no reasonto question the propriety of the association of such employers .6Accordingly, we conclude that the unit requested by the Petitioneris too limited in scope, and we shall dismiss the present petition.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.9 SeeMarin County Employers Council, affiliated with.California Association of Em-ployers, et at.,87 NLRB 296.FOREMAN &CLARK, INC.andLOCAL297,AMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, PETITIONER.Case No. d1-RC-1836.01urch11, 1952Supplemental Decision and Denial of Motionto StayDirection ofElection,to VacateSupplemental Decision,for Reconsidera-tion or Rehearing,and for Oral ArgumentOn August 31, 1951, the Board issued a Decision and Order 1 dis-missing the petition in the above-entitled case.On November 9, 1951,the Petitioner filed a motion for reconsideration of the Board Deci-sion and Order dismissing its petition.Thereafter, on January 16,1952, the Board issued its Supplemental Decision and Direction ofElection 2 in which the Board granted the Petitioner's motion forreconsideration and found, contrary to the majority in the originaldecision,3 that the unit sought was appropriate.The Employer, onFebruary 4, 1952, filed a motion to stay direction of election, to vacatethe supplemental decision and for reconsideration or rehearing, andfor oral argument.In its motion the Employer attacks the supplemental decision inthe following respects :(1)The unit found to be appropriate was so found solely on thebasis of extent of organization.(2)The Board's findings, that the employees involved are a highlyskilled, distinct, and homogeneous departmental group, are erroneous.(3)The reconsideration of the original decision by the Board wasin violation of the Administrative Procedure Act.195 NLRB 1504.2 97 NLRB 1080.8Decided by a three-member panel pursuant to Section 3 (b) of the Act,MemberMurdock dissenting.98 NLRB No. 91.